The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 04:04 PM May 22, 2019




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  IN RE:                                  )   CHAPTER 7
                                          )
  TIFFINY JUANITA KINZER,                 )   CASE NO. 18-60502
                                          )
          Debtor.                         )   ADV. NO. 18-6011
  _____________________________           )
  BENJAMIN W. SMITH,                      )   JUDGE RUSS KENDIG
                                          )
            Plaintiff,                    )
  v.                                      )
                                          )   MEMORANDUM OF DECISION
  TIFFINY JUANITA KINZER,                 )   (NOT FOR PUBLICATION)
                                          )
            Defendant.                    )
                                          )
                                          )


       Now before the court is Plaintiff’s Second Amended Complaint, filed February 13, 2019.
The court held a trial on this matter on May 13, 2019.



                                               1




18-06011-rk      Doc 35    FILED 05/22/19      ENTERED 05/22/19 16:13:32           Page 1 of 5
       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This is a
core proceeding under 28 U.S.C. § 157(b)(2)(I) and the court has authority to issue final entries.
Pursuant to 11 U.S.C. § 1409, venue in this court is proper.

        This memorandum constitutes the court’s findings of fact and conclusion of law pursuant
to Fed. R. Civ. P. 52, made applicable to this adversary proceeding by Fed. R. Bankr. P. 7052.
Regardless of whether specifically referred to in this memorandum, the court has examined the
submitted materials, weighed the credibility of the witnesses, considered all of the evidence, and
reviewed the entire record of the case. Based upon that review, the court finds that insofar as
any debt is owed to the Plaintiff by Defendant, that debt is dischargeable.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the Court.

                                              FACTS

        Benjamin Smith (“Plaintiff”) and Tiffiny Kinzer (“Defendant”) were in a relationship for
roughly a year and a half, during a time period from 2015 to 2017. Defendant was married but
estranged from her husband, and moved in with Plaintiff in Texas in 2015. During their
relationship, the need arose to purchase two vehicles: a Ford F150 for Plaintiff’s daily use, and
eventually a Heartland Travel Trailer for Plaintiff to use in conjunction with a work opportunity.
As Plaintiff was unable to get credit, Defendant bought the vehicles, and both of them were titled
to her. The pair decided that Plaintiff would make the payments on the vehicles, since they
were intended primarily for his use.

        The relationship turned acrimonious, and Plaintiff and Defendant separated in early
August of 2016. Later that month, Defendant drafted a letter declaring that the vehicles’ titles
would be signed over to Plaintiff after the loans were paid in full. The two agreed that Plaintiff
would continue to make the payments on the two vehicles. In 2017, Defendant provided
Plaintiff with the credentials necessary to make online bill payments, but Plaintiff claims that he
could not figure out how to do so. They then decided to create a Quickpay account to simplify
the process: Plaintiff would pay into it, and Defendant would withdraw from it to make the
payments herself. It is this financial arrangement that facilitated Plaintiff’s claim. He alleges
that, while he paid over $20,000 into the account, Defendant did not apply those funds to the
payments as agreed. Defendant vehemently denied both the stated amount and the alleged
conduct, and provided documentation not only showing that Plaintiff had only paid her a total of
$4,090.14, but also itemizing the charges made on the account.

                                          DISCUSSION

        Plaintiff in this case claims that the payments made to Defendant constitute a debt owed
to him, and that said debt falls under the fraud exception to dischargeability. A “debt” is
statutorily defined as liability on a claim, which is in turn defined as a right to payment. 11
U.S.C. §§ 101(12), 101(5). Per the Supreme Court, a right to payment is “nothing more nor less
than an enforceable obligation.” Cohen v. De La Cruz, 523 U.S. 213, 219 (1998), quoting

                                                 2




 18-06011-rk     Doc 35     FILED 05/22/19       ENTERED 05/22/19 16:13:32            Page 2 of 5
Pennsylvania Dept. of Public Welfare v. Davenport, 495 U.S. 552, 559 (1990).

        As a threshold matter, the court does not see how the payments made to Defendant –
which, it should be noted, in actuality add up to barely one-fifth of the amount set forth in the
second amended complaint – constitute a debt owed to Plaintiff. After witnessing her testimony
during the evidentiary hearing, the court finds Defendant credible, and with no conflicting
evidence having been presented, accepts her itemization of both Plaintiff’s and her own
payments as accurate. See Plaintiff’s Exhibit 13. According to this itemization, the money that
Plaintiff paid into the Quickpay account was spent on a combination of vehicle payments and
assorted other expenses, arising either from the vehicles or from Plaintiff himself. These
miscellaneous expenses include Plaintiff’s own phone bill, insurance for the vehicles, and the
tolls Plaintiff accrued while driving. Defendant also testified that some of these expenses were
paid with her own money, not solely money received from Plaintiff. Plaintiff has offered no
evidence to corroborate his claim that his own funds were used outside of the agreed-upon
purpose, and certainly has not shown that Defendant improperly absconded with $20,000 of his
money. There is no debt, therefore it is not necessary for the court to wade into the “palimony”
argument raised by Defendant.

       However, in the interest of thoroughness, the court will proceed with the
nondischargeability analysis regarding the supposed debt.

        Under the Bankruptcy Code, a debt “for money, property, services, or an extension,
renewal, or refinancing of credit” will not be discharged, to the extent that it was obtained by
“false pretenses, a false representation, or actual fraud, other than a statement respecting the
debtor’s or an insider’s financial condition.” 11 U.S.C § 523(a)(2)(A). Without limitation, the
statutory language “makes clear that the share of money, property, etc., that is obtained by fraud
gives rise to a nondischargeable debt.” De La Cruz, supra, at 219.

        The Sixth Circuit has found that the creditor must prove the following elements to
establish nondischargeability under this section:

               1) The debtor obtained money through a material misrepresentation that, at the
                  time, the debtor knew was false or made with gross recklessness as to its truth;
               2) The debtor intended to deceive the creditor;
               3) The creditor justifiably relied on the false representation; and
               4) Its reliance was the proximate cause of loss.

Brentar v. Nishnic (In re Nishnic), 2006 Bankr. LEXIS 4183 (Bankr. N.D. Ohio 2006), at *10-
11, quoting In re Rembert, 141 F.3d 277, 280-81 (6th Cir. 1998) (citation omitted). The party
seeking to hold a debt nondischargeable must prove, by a preponderance of the evidence, that all
these elements have been met. In re Mayerson, 254 B.R. 407, 411 (Bankr. N.D. Ohio 2000).
The court finds that Plaintiff has not carried this burden.

       In his complaint, Plaintiff alleges that Defendant represented that she would pay for the
vehicles, but that she “failed and refused to pay the loans.” Second Amend. Complaint, p. 2.

                                                3




 18-06011-rk     Doc 35     FILED 05/22/19      ENTERED 05/22/19 16:13:32            Page 3 of 5
Even if the court were to accept this version of events as accurate, a lapse in payment after
months of performance might perhaps constitute a breach of the initial agreement, but it certainly
does not retroactively render any part of the agreement a material misrepresentation, nor is it
clear proof of Defendant’s intent when the agreement was made. Considering that Defendant
did make several payments, it strains credulity to argue that all along, she actually intended to
take the money and run. It also does not appear that Defendant simply stopped making
payments out of spite. Plaintiff testified during the hearing that he stopped sending money to
Defendant in February of 2018; she filed for bankruptcy the following month. There is simply
no support on this record for the claim that Defendant plainly, by a preponderance of the
evidence, intended to use their arrangement to defraud the Plaintiff. In fact, there is ample
evidence that the money was applied as agreed, and that the cessation of payment was
attributable instead to a change in circumstance.

        Plaintiff has also failed to show that his reliance on Defendant’s prior statements or
actions constitutes the proximate cause of any loss on his part. At trial, Plaintiff readily
admitted, more than once, that he had previously tried to pay the bills online himself, but found
the process too confusing. Defendant had even provided him with the necessary credentials to
do so. While difficulty navigating our current technology may be unfortunate, the court is not
convinced of Plaintiff’s helplessness in this area, as there are other ways he could have bridged
the gap, such as by seeking assistance with setting up accounts of his own. Plaintiff decided not
to pursue an alternative method of payment, or to seek help from anyone else. Defendant’s
decision to enter into bankruptcy and attempt to financially disentangle herself from a former
boyfriend did not render Plaintiff incompetent to make the payments on his own. He could have
continued the payments himself at any time if he wished, and there would have been no risk of
repossession of the vehicles.

        Plaintiff has failed to carry any part of his burden. Even should the court accept his
allegation that Defendant is indebted to him, he has not shown that such debt should be deemed
nondischargeable for fraud. Judgment will be entered in favor of the Defendant by separate
order.



                              #          #          #


Service List:

Benjamin W. Smith
2887 Johnsville Road
Hamilton, GA 31811

Robert Goldberger
10 W. Newlon Place
Mansfield, OH 44902

                                                4




18-06011-rk      Doc 35     FILED 05/22/19      ENTERED 05/22/19 16:13:32           Page 4 of 5
Tiffiny Juanita Kinzer
122 Fortney Avenue
Galion, OH 44833

Edwin H. Breyfogle
108 Third Street N.E.
Massillon, OH 44646




                                          5




18-06011-rk     Doc 35   FILED 05/22/19   ENTERED 05/22/19 16:13:32   Page 5 of 5
